Citation Nr: 1511081	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  09-32 299A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Nadia Kamal, Associate Counsel 

INTRODUCTION

The Veteran had active service from February 1974 to February 1977.  

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in St. Petersburg, Florida.  

The Veteran appeared at a videoconference hearing before the undersigned Veterans Law Judge at the RO in November 2010.  A transcript of the hearing is of record.  

In April 2013, the Board denied the claim for entitlement to service connection for an acquired psychiatric disorder.  The Veteran appealed the Board decision to the Veterans Claims Court (Court).  In November 2014, the Court vacated the April 2013 Board decision with respect to this issue and remanded the claim for action consistent with the Memorandum Decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The April 2013 Memorandum Decision was premised on the conclusion that the Board had erroneously relied on an inadequate VA examination, which had concluded that the Veteran did not meet the DSM criteria for PTSD.  The Memorandum Decision acknowledged that the June 2012 VA examiner had declined to diagnose the Veteran with PTSD, but found that it was unclear which stressors the examiner had considered when reporting that the Veteran's stressors did not cause any current psychiatric disorder.  

The Memorandum Decision also suggested that a JSRRC report dated May 2012 had been misinterpreted by the Board.  Specifically, the Board had not adequately explained why the JSRRC findings that there were gaps in the U.S.S. Sam Houston's August 1976 deck logs and that the vessel was involved in special operations at that time, did not lend support to the Veteran's claim that he was aboard the vessel in Korean waters participating in special operation Paul Bunyan at that time, as he has alleged.  

Having reviewed the evidence once again, the Board concedes the Veteran's participation in Operation Paul Bunyan while stationed aboard the U.S.S. Sam Houston when the submarine was sent to the Korean peninsula in a show of force by the U.S. military.  Specifically, the U.S.S. Sam Houston's deck log entries were limited for the month of August 1976, but it was noted that the Sam Houston was, in fact, participating in "special operations" during that time.  As such, the Board finds this evidence sufficient to corroborate the Veteran's claimed stressor of presence in the Korean Peninsula.  

The Veteran has also alleged the occurrence of at least two other stressors, which have not yet been verified.  Specifically, he asserted that there was an event which occurred while he was aboard the submarine during which time he was navigating the vessel, and it came within inches of being struck by a freightliner.  The Veteran noted that during this event he experienced extreme fear and concern that he would be responsible for the death of more than 140 sailors.  Additionally, the Veteran noted that while stationed aboard the U.S.S. James K. Polk in 1974, a sailor committed suicide and his body had to be placed in a cooler.  The Veteran indicated at his VA examination that this incident occurred probably six months into his military career (approximately August 1974).  Finally, the Veteran has described an incident in which a fellow sailor was injured by a rudder on his submarine.

Action should be taken to corroborate these reported stressors, and then a VA examination should be provided to address whether the corroborated stressor (as well as any subsequently corroborated stressor(s)) support a diagnosis of PTSD.




Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide additional details regarding his reported in-service stressors (a freightliner almost hitting the Sam Houston, a sailor being injured by a rudder, and a sailor committing suicide on the U.S.S. Polk in August 1974).  

2.  Then, take appropriate action to verify the claimed stressors.  

3.  Thereafter, return the claims file to the June 2012 VA examiner, or if she is not available, to another examiner.  The examiner should be specifically informed of the stressor that has been corroborated, as well as any additional stressor(s) which are corroborated by the above development.

The examiner should read the Memorandum Decision, which explains the deficiencies which were found in the June 2012 opinion.

Then, based on a review of the claims folder and examination of the Veteran, the examiner is requested to offer the following opinions with full supporting rationale:

a) Does the Veteran meet the DSM criteria for PTSD and if so, what reported stressor or stressors supports such a diagnosis.

b)  Does the Veteran have an acquired psychiatric disability, other than PTSD, and if so is it at least as likely as not (50 percent or greater) that such a condition either began during or was otherwise caused by the Veteran's military service.

In so doing, the examiner should address whether the Veteran's reported suicide attempt in 1977  during service should be taken as indication of the onset a chronic psychiatric condition.  

4.  Then readjudicate the issue.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




